Case 2:18-cv-00551-RJS-JCB Document 106-3 Filed 05/21/20 PageID.1676 Page 1 of 4




  EXHIBIT C
Case 2:18-cv-00551-RJS-JCB Document 106-3 Filed 05/21/20 PageID.1677 Page 2 of 4


                                               CALL NOW (844) 793-5423                       




                                                  




        LCA CT – Clearly the Best Lice Treatment
                        Option
       January 11, 2016 / 0 Comments / in Uncategorized / by Lice Clinics of America Connecticut


     Despite their tiny size, lice can quickly become a big problem no matter what
     season, how often you wash your hair, or even that you may be way past
     pigtails. Time is of the essence in treating lice before it gets worse or spreads to
     others and the more you know, the faster you can act! There are many options
     to explore, ranging from the very expensive or toxic to the very time consuming
     (and frustrating!). Thankfully, Lice Clinics of America provides families
Case 2:18-cv-00551-RJS-JCB Document 106-3 Filed 05/21/20 PageID.1678 Page 3 of 4


     throughout CT and MA with a fast, non-toxic, economical solution that’s
     guaranteed to work. See how we compare to the other options…
Case 2:18-cv-00551-RJS-JCB Document 106-3 Filed 05/21/20 PageID.1679 Page 4 of 4


                                            [http://lcaconnecticut.com/]



     Share this entry


                                                                                 




     Copyright © 2015 - 2018 Lice Clinics of America. All rights reserved.
